UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5118



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BASSEM MAHMOUD HUSSEIN, a/k/a Bassem Mahmoud
El Tayeb,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-46)


Submitted:   September 14, 2005           Decided:   October 13, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Meghan S. Skelton,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, David T. Maguire, S. David Schiller, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bassem Mahmoud Hussein, an immigrant from Egypt, appeals

his   jury    trial     conviction     for     conspiracy    to     obtain    false

identification documents, in violation of 18 U.S.C. § 1028(f)

(2000),   and   three    counts   of    causing    the    Department    of    Motor

Vehicles (“DMV”) to produce false identification documents, in

violation of 18 U.S.C. §§ 1028(a)(1), (b)(1)(A)(ii), (c)(3)(A), 2

(2000).   We affirm.

             Hussein first contends that the district court erred by

denying his third motion for a continuance.              The denial of a motion

for a continuance is reviewed for an abuse of discretion.                    Morris

v. Slappy, 461 U.S. 1, 11-12 (1983).               A trial court abuses its

discretion when it denies a continuance based upon an unreasonable

and arbitrary insistence on expeditiousness.                  Id.     “[O]nly an

unreasoning and arbitrary ‘insistence upon expeditiousness in the

face of a justifiable request for a delay’ violates the right to

assistance of counsel.”       Id. (quoting Ungar v. Sarafite, 376 U.S.

575, 589 (1964)).       Moreover, a defendant must show that the denial

prejudiced his case.        Hutchins v. Garrison, 724 F.2d 1425, 1434

(4th Cir. 1985).      Although Hussein’s original public defender was

not able to render services through the conclusion of the trial,

the record reflects that replacement counsel entered her appearance

three weeks before trial.            In that three weeks counsel had an

opportunity to meet with Hussein several times and file proposed


                                       - 2 -
jury instructions and voir dire questions.    Based upon counsel’s

assurances at a hearing held the day before the scheduled trial

date that she felt adequately prepared, and was ready to proceed to

trial the following day, we conclude that the district court was

not unreasonable or arbitrary in denying the motion for a third

continuance the day before trial.   Morris, 461 U.S. at 11-12.

          Hussein also contends that the district court improperly

admitted documents allegedly submitted by Hussein and other co-

conspirators that falsely claimed a Virginia address.   This court

reviews a district court’s decision as to the admissibility of

evidence for an abuse of discretion and will not find an abuse

unless a decision was “arbitrary and irrational.” United States v.

Weaver, 282 F.3d 302, 313 (4th Cir. 2002).

          The Federal Rules of Evidence forbid the entry of hearsay

except for specified exceptions including a business record created

in the normal course of business.      Fed. R. Evid. 803(6).     The

essential premise underlying the business records exception is that

“each actor in the chain of information is under a business duty or

compulsion to provide accurate information.”     United States v.

McIntyre, 997 F.2d 687, 699 (10th Cir. 1993) (citing to McCormick

on Evidence, § 290 at 274 (4th ed. 1992)).      This provides the

requisite degree of trustworthiness.    See McIntyre, 997 F.2d at

699.   After careful review of the record, we conclude that the

records in question were reliably created and maintained in the


                              - 3 -
normal     course    of   DMV’s    business.         Fed.     R.    Evid.     803(6).

Accordingly, we find no abuse of discretion.                 Weaver, 282 F.3d at

313.

            We also reject Hussein’s contention that DMV Special

Agent    Kelly’s     testimony    that    Hussein    was     the    individual    who

submitted the application and completed the driving test was

impermissible hearsay.       After reviewing the testimony, we conclude

that Agent Kelly’s testimony was not offered to prove Hussein’s

identity, but instead offered to establish the content of properly

admitted business records. As Hussein concedes on appeal, the jury

was specifically charged with determining if the individual in the

photograph attached to the fraudulent application was in fact

Hussein.    Accordingly, we conclude that Kelly’s testimony was not

impermissible hearsay, and find no abuse of discretion.                       Weaver,

282 F.3d at 313.

            Finally, Hussein contends that the evidence failed to

show     that   he    entered     into     an    agreement     to    obtain    false

identification records, or that he was the individual who submitted

false information to DMV representatives.              This court must affirm

Hussein’s jury convictions if there is substantial evidence, when

viewed in the light most favorable to the government, to support

the jury’s verdict.        Glasser v. United States, 315 U.S. 60, 80

(1942).    In determining whether the evidence is substantial, this

court views the evidence in the light most favorable to the


                                         - 4 -
government and inquires whether there is evidence sufficient to

support a finding of guilt beyond a reasonable doubt.                     United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).               In evaluating

the sufficiency of the evidence, the court does not review witness

credibility and assumes the jury resolved all contradictions of the

evidence in the government’s favor.           United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).         The jury, not the reviewing court,

weighs the credibility of the evidence and resolves any conflicts

in the evidence presented, and if the evidence supports different

reasonable interpretations, the jury decides which to believe.

United   States   v.   Murphy,   35    F.3d   143,   148   (4th    Cir.   1994).

Circumstantial as well as direct evidence is considered, and the

government is given the benefit of all reasonable inferences from

the facts proven to the facts sought to be established.                   United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

           To prove conspiracy under 21 U.S.C. § 846 (2000), the

government must show an agreement to do something illegal, willing

participation by the defendant, and an overt act in furtherance of

the agreement.    United States v. Dozie, 27 F.3d 95, 97 (4th Cir.

1994).    “By its very nature, a conspiracy is clandestine and

covert, thereby frequently resulting in little direct evidence of

such an agreement.”     United States v. Burgos, 94 F.3d 849, 857 (4th

Cir. 1996).   “Participation in a criminal conspiracy need not be

proved by direct evidence; a common purpose and plan may be


                                      - 5 -
inferred from a ‘development and a collocation of circumstances.’”

Glasser, 315 U.S. at 80 (citations omitted); see also Burgos, 94

F.3d   at   858    (“Indeed,      a   conspiracy     may   be    proved       wholly      by

circumstantial evidence.”).            Moreover, “the fact that a conspiracy

is loosely knit, haphazard, or ill-conceived does not render it any

less   a    conspiracy,”     and      “a   defendant     may    be    a   member     of   a

conspiracy without knowledge of or participation in its full

scope.”     Burgos, 94 F.3d at 858, 866.            “Once a conspiracy has been

proved, the evidence need only establish a slight connection

between     any    given    defendant       and    the   conspiracy          to   support

conviction.”       United States v. Strickland, 245 F.3d 368, 385 (4th

Cir. 2001).       After careful review of the evidence in the light most

favorable to the government, and resolving all contradictions in

favor of the government, we find that the evidence was sufficient

to sustain Hussein’s conviction.               18 U.S.C. § 1028(f); 18 U.S.C.

§§ 1028(a)(1), (b)(1)(A)(ii), (c)(3)(A), 2; Romer, 148 F.3d at 364;

Burgos, 94 F.3d at 862.

             Accordingly, we affirm Hussein’s conviction and sentence.

We   dispense      with    oral   argument     because     the       facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           - 6 -